




Exhibit 10.8


AMENDMENT NUMBER ONE TO
THE COCA-COLA REFRESHMENTS SUPPLEMENTAL PENSION PLAN


WHEREAS, Coca-Cola Refreshments USA, Inc. sponsors the Coca-Cola Refreshments
Supplemental Pension Plan (the "Plan");


WHEREAS, The Coca-Cola Company Benefits Committee has the authority to amend the
Plan; and


WHEREAS, the Committee wishes to amend the Plan to reflect the freeze of the
Coca-Cola Refreshments Executive Pension Plan effective December 31, 2011 and
the future accrual of benefits under the Plan for participants affected by the
freeze.


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of December
31, 2011:


1.
The definition of Cash Balance Account Base Benefit in Article II shall be
amended to read as follows:



"Cash Balance Account Base Benefit" means the Participant's Cash Balance Account
under the Pension Plan. Notwithstanding the foregoing, in the case of a
Participant who was a participant in the Executive Pension Plan on December 31,
2011 and who has a frozen accrued benefit under such plan, "Cash Balance Account
Base Benefit" means the Participants Cash Balance Account under the Pension Plan
taking into account only amounts credited to such Cash Balance Account for 2012
and subsequent years and earnings credited thereon, and not taking into account
amounts credited for 2011 or any earnings thereon.


2.    The definition of Eligible Employee in Article II shall be amended to read
as follows:


"Eligible Emplovee" means an Employee whose benefit under the Pension Plan is
limited as a result of the application of Code section 415 or Code section
401(a)(17), or as a result of making elective deferrals under the Supplemental
MESIP. Notwithstanding the foregoing, for periods before January 1, 2012, an
Employee who participates in the Executive Pension Plan shall cease to be an
Eligible Employee as of the effective date of such participation.


3.    The definition of Employer in Article II shall be amended to read as
follows:


"Employer" means the Company and its Affiliates.


4.
The phrase "the Employer and all Affiliates" shall be replaced with the phrase
"the Employer" in the definition of "Separation from Service" in Article II,
Section 4.4, and Article V. The phrase "the Employer or an Affiliate" shall be
replaced with the phrase "the Employer" in Section 4.4.



5.    Section 3.1 shall be amended to read in its entirety as follows:


3.1.    Initial Participation. An Employee shall become a Participant in the
Plan on the later of the date on which he (a) becomes an Eligible Employee or
(b) becomes a participant in the Pension Plan, provided that, for periods before
January 1, 2012, he is not an eligible employee under the Executive Pension
Plan. An individual who was an eligible employee participating in the

1

--------------------------------------------------------------------------------




Executive Pension Plan on December 31, 2011 will become a Participant in this
Plan as of January 1, 2012, subject to satisfying the definition of "Eligible
Employee" under this Plan.


6.    Section 3.2 shall be amended to read in its entirety as follows:


3.2.    Cessation of Participation. A Participant who ceases to be an Eligible
Employee as a result of a change in his employment classification shall no
longer be a Participant and shall not be entitled to accrue a benefit under the
Plan after the last day of the year in which the change in employment
classification occurs or after such other applicable date determined by the
Benefits Committee. If such a Participant Separates from Service with the
Employer before the end of the period described in the preceding sentence, any
benefit calculations under the Plan shall include compensation and service
through the date of such Separation from Service.


A Participant who ceases to be an Eligible Employee as a result of a change in
his employment classification on or after October 1, 2010 shall not become a
participant in the Executive Pension Plan, and such Participant's benefit shall
not be transferred to the Executive Pension Plan.


A Participant who ceases to be an Eligible Employee as a result of a change in
his employment classification before October 1, 2010 and who has become a
participant in the Executive Pension Plan shall have the benefit calculated
under Article IV as of the date he is no longer a Participant transferred to the
Executive Pension Plan. Such transferred benefit shall constitute a minimum
benefit as provided in Section 4.3 of the Executive Pension Plan. The
transferred benefit shall be calculated based on the reduction factors provided
in this Plan for purposes of determining whether it exceeds the benefit provided
under the generally applicable Executive Pension Plan formula, and if the
transferred benefit exceeds such Executive Pension Plan benefit, it shall be
converted to a lump sum or installments, as applicable, using the interest rate
and mortality table applicable under this Plan.


A Participant whose benefit liability was transferred by the Company to
International CCE Inc. under the Coca-Cola Enterprises, Inc. Supplemental
Pension Plan on October 2, 2010 ceased to be a Participant on that day. For the
avoidance of doubt, the rules set forth in the two preceding paragraphs do not
apply to such a Participant with respect to the transfer of the liability for
his benefit hereunder to International CCE Inc.


7.    The first clause of Section 4.1 (a) shall be amended to read as follows:


A Participant shall be entitled to a benefit equal to the sum of the
Supplemental Final Average Earnings Benefit and the Supplemental Cash Balance
Account Benefit determined under clauses (I) and (2) below, provided, however,
that a Participant who was a participant in the Executive Pension Plan on
December 31, 2011 and who has a frozen accrued benefit under such plan shall be
entitled to a benefit equal only to the Supplemental Cash Balance Account
Benefit determined under clause (2) below, taking into account the modifications
specified in the definition of "Cash Balance Account Base Benefit," and such a
Participant shall not be entitled to a Supplemental Final Average Earnings
Benefit.


8.    Section 4.3 shall be amended to read in its entirety as follows:


4.3. Minimum Benefit for Former Participants in Executive Pension Plan. A
Participant who participated in the Executive Pension Plan and transferred his
benefit thereunder

2

--------------------------------------------------------------------------------




to the Plan pursuant to Section 3.2 of the Executive Pension Plan as a result of
becoming eligible to participate in the Plan shall be entitled to a minimum
benefit under this Plan equal to such Participant's benefit calculated under
Section 4.1 of the Executive Pension Plan as of the date he ceased to be an
eligible employee thereunder. The transferred benefit shall be frozen as
provided under the Executive Pension Plan. The transferred benefit shall be
calculated based on the reduction factors provided in the Executive Pension Plan
for purposes of determining whether it exceeds the benefit provided under the
generally applicable Plan formula, and if the transferred benefit exceeds such
Plan benefit, it shall be converted to a lump sum or installments, as
applicable, using the interest rate and mortality table applicable under the
Executive Pension Plan. No amounts shall be transferred to this Plan from the
Executive Pension Plan on or after December 31, 2011.


IN WITNESS WHEREOF, the Benefits Committee has caused this amendment to be
executed by its duly authorized member on this 14th day of December, 2011.


THE COCA-COLA COMPANY
BENEFITS COMMITTEE






By:     /s/ Sue Fleming        
SUE FLEMING
Benefits Committee Chair





3